Title: Lafayette to Thomas Jefferson, 20 May 1812
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend La Grange 20h May 1812
            I Cannot Lament the Sudden departure of the wasp Since I am informed it is owing to Some Better progress from this Quarter—the particulars I do Not know, Having Had no Late Opportunity of a Confidential Communication with Our friend mr Barlow. the Negociation with mr perceval Has taken a shorter turn than was Expected—I Hope His power May Be inherited By one Better disposed in favor of the U.S. for altho’ my Leanings in American politics are of Course french, I Heartily wish they may not Be involved in a war with Any of the Belligerents.
            An immense Army Composed of the fighting part of the Continent, the peninsula excepted, Being under the immediate orders, or omnipotent Controul of this Government Seems to Be directed Against Russia—General orders Shall Be Given at or from dresden where Emperor Napoleon is Gone—we are troubled with a Scarcity of wheat, and a disproportionate increase of price owing in part to imprudent measures. But the Evil is Lesser than Had Been Aprehended.
            Your Letters, my dear friend, Have done me much Good—they Have Afforded particular informations Respecting the State of your Health, your way of Life, and a much wanted Explanation for your Long Silence—to them also I am indebted for a Great Comfort in your Approbation of My Sales—True it is, as you very Justly observe, that I Have Been well paid for the delay you Had found adviseable—But I See you Believe the time is Now Come to Save me from impending Ruin By Employing those Ressources which I owe to the providence of friendship, and the increase of which, not Being now So Rapid, may in your opinion Be Compared with the increase of debts By the Accumulation of interests. This opinion of yours, Coinciding with my own, and that of other friends, was Enforced By a Sense of duty to my Creditors, and a fear of danger for my Children— mr madison’s, mr duplantier’s, mr Parish’s assertion that no Loan or Sale Could Be Expected in America—the discouraging Answers I Have So often Received from Every Quarter in Europe, Have prompted me to Listen to the proposals of two English Gentlemen, Sir John Coghill and mr Seymour, altho’ the difference of Exchange Has Made them Stick to the price of Sixty francs, about twelve dollars, payable in paris. it is Only for the Pointe Coupée lands—the precious tract Near the town more important for me than Ever, Has not Yet Been Announced to me as effectualy Located—But five Hundred and twenty Acres Have Been Reserved for that purpose—should the town Part Have Cut So deep as to Leave a Lesser number, it Seems to me I May Still Have them By Laying upon that Spot the whole of the Remaining title—I know that an immense value Has already been obtained—you will not think that Avidity is my fault—But Circumstanced as I am, and Amidst the feelings of my Gratitude to the United States and my particular friends, I am not indifferent to the idea that, in Your absence, our friend Madison is the man to Whom my Concerns are intrusted and Submitted.
            M. and mde de tessé are well—a Letter was intended for you—I Have no time to Give them proper notice—my children Beg their Best Respects to Be offered to you—Be pleased to present me most Respectfully and affectionately to mrs Randolph —No more Shall I Say By this Opportunity, knowing your friendship and Good wishes are with Me, as I know you depend upon the Sentiments of your affectionate Grateful friend
            
              Lafayette
          
          
            My friend tracy Has Been very Happy of your Letter—His answer, and mine Have No doubt arrived with the Constitution.
            Have you Ever Received two Shepherd’s dogs which I Sent at the time of mr Coles’s Return to the U.S. altho’, I think, By an other vessel?
          
        